Case 20-41834-bem        Doc 11      Filed 01/07/21 Entered 01/07/21 10:17:42   Desc
                                         Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

    IN RE:      ANGELA K. CHAMBERS,                    {   CHAPTER 13
                                                       {
                DEBTOR(S)                              {   CASE NO. R20-41834-BEM
                                                       {
                                                       {   JUDGE    ELLIS-MONRO

                                   OBJECTION TO CONFIRMATION

         COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
    Confirmation of the plan for the following reasons:

         1. The Debtor(s)' payments under the proposed plan are
    not current.

         2. The Plan as proposed will extend beyond sixty (60)
    months, contrary to 11 U.S.C. Section 1322(d). (77 months).

         3. The Debtor(s) has proposed to make payments directly
    to the Trustee but should be required to have them remitted by
    payroll deduction.

         4. The voluntary petition fails to reflect the additional
    spelling of Debtor's first name as Angelia as listed on her
    social security card.

         5. The Debtor(s)' Schedule I fails to accurately reflect
    payroll taxes and other deductions thereby preventing the
    Chapter 13 Trustee from determining the feasibility of the
    proposed plan, in violation of 11 U.S.C. Section 11 U.S.C.
    Section 1325 (a)(6).

         6. The proposed Chapter 13 plan should be amended to
    treat the secured claim of the Georgia Department of Revenue
    under Section 3.2.

         7. The schedules provide that Georgia Department of
    Revenue and the Internal Revenue Service have a secured or
    priority claim(s); however, the Chapter 13 Plan fails to provide
    for said creditor(s).




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, Suite 1600
    Atlanta, GA 30303
    404-525-1110
    eds@atlch13tt.com
Case 20-41834-bem        Doc 11      Filed 01/07/21 Entered 01/07/21 10:17:42   Desc
                                         Page 2 of 3




         WHEREFORE, the Trustee moves the Court to inquire into the
    above objections, deny confirmation of this Debtor’s(s’) Plan
    and to dismiss the case; or, in the alternative, convert the
    case to one under Chapter 7.

            January 7, 2021

                                                            /s
                                                 K. Edward Safir, Attorney
                                                 for Chapter 13 Trustee
                                                 GA Bar No. 622149




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, Suite 1600
    Atlanta, GA 30303
    404-525-1110
    eds@atlch13tt.com
Case 20-41834-bem        Doc 11      Filed 01/07/21 Entered 01/07/21 10:17:42   Desc
                                         Page 3 of 3




    R20-41834-BEM




                                     CERTIFICATE OF SERVICE

         This is to certify that on this day I caused a copy of the
    foregoing pleading to be served via United States First Class
    Mail, with adequate postage thereon, on the following parties at
    the address shown for each:

    DEBTOR(S):

    ANGELA K. CHAMBERS
    10 BROTHERS LN
    APT 1018
    DALTON, GA 30720-7350

    I further certify that I have on this day electronically filed
    the pleading using the Bankruptcy Court's Electronic Filing
    program, which sends a notice of this document and an
    accompanying link to this document to the following parties who
    have appeared in this case under the Bankruptcy Court's
    Electronic Case Filing program:

    SAEGER & ASSOCIATES


    This 7th      day of January, 2021



           /s/
    K. Edward Safir, Esq.
    Standing Chapter 13 Trustee
    GA Bar No. 622149




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, Suite 1600
    Atlanta, GA 30303
    404-525-1110
    eds@atlch13tt.com
